        Case 2:19-cv-00195-KS-MTP Document 8 Filed 12/27/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION


JOSEPH KIRBY                                                                       PLAINTIFF

V.                                                CIVIL ACTION NO. 2:19-cv-00195-KS-MTP

SHELTER INSURANCE COMPANY;
JEREMY FORDAN; ALLEN SUMRALL and
JOHN AND JANE DOES 1-5                                                          DEFENDANTS



                                             ORDER

        On December 26, 2019, the Defendant, Shelter Insurance Company filed a Motion to

Sever [5]. On that same day, Defendants, Jeremy Jordan and Allen Sumrall, filed a Motion to

Dismiss [7]. Plaintiff shall respond to these motions on or before January 9, 2020. Fed. R. Civ.

P. 6(a); L.U. Civ. R. 7(b)(4). Defendants may file their respective replies on or before January

16, 2020. Id.

        Any party requesting an extension of time must file a motion for such prior to the

deadline’s expiration and advise the Court whether the request is opposed. L.U.Civ.R. 7(b)(4),

(10).

        The original and reply memoranda together shall not exceed a total of thirty-five (35)

pages, and the response memorandum shall not exceed thirty-five (35) pages. L.U.Civ.R. 7(b)(5).

If a party requires more pages to fully respond, it must seek leave to do so.

        SO ORDERED AND ADJUDGED this 27th day of December 2019.



                                                       /s/ Keith Starrett __________________
                                                       KEITH STARRETT
                                                       UNITED STATES DISTRICT JUDGE
